Form 433-D               Department of Treasury - Internal Revenue
Service           check box if                  [  ]
(Rev. May 1996)                     Installment
Agreement                                     installment agreement
                                          
                                          
                                       fee was paid


--------------------------------------------------------------------------------

Name and address of taxpayer(s):         EAST TENNESSEE MATERIALS & ENERGY
                                                             M&EC
                                                             109 JEFFERSON
AVENUE
                                                             OAK RIDGE, TN 73830
Social security or employer                   
identification number :                           (primary):  62-1721777
 (secondary):
Telephone number:                               (home):____________
  (business): (865) 482-9004
Kinds of taxes (form numbers):              941,940
Tax periods:                                          9812, 9903, 9906, 9909,
9912, 2003, 2006, 2009, 2012
Amount owed as of 05/31/2001:          $923,495.85
Earliest CSED:                                     11/22/2009
Employer (name and
address):              ____________________________________________
                                          
                  ____________________________________________
Financial institutions
(names and addresses):                        SUNTRUST BANK
                                                            41 RACHEL DRIVE
                                                            NASHVILLE, TN 37214
For assistance:
Call 1-800-829-1040 or write:            MEMPHIS Service Center
                                                            MEMPHIS, TN 73501

I/We agree that the federal taxes shown above, PLUS ALL INTEREST PROVIDED BY
LAW,will be paid as follows:

SEE SCHEDULE OF TAX PAYMENTS AND ADDENDUM ATTACHED
$         **         will be paid on _________________ And $______Will be paid
no later than the of each month thereafter until the total liability is paid in
full. I/we also agree that the above installment payment will be increased or
decreased as follows: check box if pre-assessed
modules included                                     
                                          
                                       [      ]

Date of increase (or decrease):           /   /              /   /   
Amount of increase (or decrease):   $_____       $_____
New installment amount                  $_____       $_____

AGREEMENT LOCATOR NUMBER: 0 2 0 9
(circle)
0 No future action is required
5 Financial review date: /
6 Monitor ES compliance:
                 Indicator:         1st Qtr____    2nd Qtr_____    3rd Qtr____
                 ES payment:     $________    $__________    $_________

Conditions of this agreement:
* We must receive each payment by the date shown above; if you have a problem,
contact us immediately.
* This agreement is based on your current financial condition. We may change or
cancel it if our information shows that your ability to pay has changed
significantly.
* We may cancel this agreement if you don't give us updated financial
information when we ask for it.
* While this agreement is in effect, you must file all federal tax returns and
pay any taxes you owe on time.
* We will apply your federal or state tax refunds (if any) to the amount you owe
until it is fully paid. (This includes the Alaska Permanent Fund dividend for
Alaska residents.)
* You must pay a $43 installment agreement fee, which we have authority to
deduct from the first payment.
* If agreement defaults, you must pay a $24 reinstatement fee if agreement is
reinstated, which we have authority to deduct from the first payment.
* If you don't meet the conditions of this agreement, we will cancel it, and may
collect the entire amount you owe by levy on your income, bank accounts or other
assets, or by seizing your property.
* We will cancel this agreement at any time if we find that collection of the
tax is in jeopardy.
* We will apply all payments on this agreement in the best interest of the
United States.
* This agreement may require managerial approval. If it is not approved, you
will be notified.

* A NOTICE OF FEDERAL TAX LIEN (check one)
HAS ALREADY BEEN FILED
WILL BE FILED IMMEDIATELY
WILL BE FILED WHEN TAX IS ASSESSED
X MAY BE FILED IF THIS AGREEMENT DEFAULTS
Additional Conditions: (To be completed by IRS)
PROVIDE PROOF OF FEDERAL TAX DEPOSITS ON A MONTHLY BASIS; FILE 941,940 AND 1120
RETURNS WITH LUCA
Your Signature:                                   Date:

// Joe W. Anderson                                 June 7, 2001   
                       

Title:
Chairman/CEO              

Spouse's Signature (if a joint liability) Date:

__________________________     __________________________

Agreement examined or approved by Date:
(signature, title, function)
// Barbara Humphries, acting               June 11, 2001
group manager

Originator's name, title and IDRS assignment number (or district): CAMELLA
LUCAS, RO 6221012419
Originator Code: 2 0
YOU MAY HAVE YOUR INSTALLMENT AGREEMENT PAYMENT DEDUCTED FROM YOUR CHECKING
ACCOUNT EACH MONTH (DIRECT DEBIT); IF YOU CHOOSE THIS OPTION, FOLLOW THE
DIRECTIONS ON THE BACK OF YOUR COPY OF THIS FORM.
If you agree to Direct Debit, initial here:
and attach a blank voided check.
* I (we) authorize the IRS and the depository (bank) identified on the attached
voided check to deduct payments (debit) from my (our) checking account or
correct errors on the account. This authorization remains in effect until I (or
either of us) notify IRS in writing to stop or until the liability covered by
this agreement is satisfied.
* I (we) understand that if the depository is unable to honor IRS's request for
payment due to insufficient funds in my (our) account on the payment due date I
(we) will be charged a penalty of $15 or two percent of the payment request,
whichever is the greater. If the payment request is for less than $15, the
penalty is the amount of the request.

CAT.NO. 16644M                                 Part 1 - IRS
Copy                            Form 433-D (Rev. 5-96)

 

 

Schedule of Tax Payments



                                      
                                          
                                                    Total M&EC
                                         
                                          
                                                       Liability
      Description                              
                                                                              As
of 5/31/01

Tax payment due $        923,495.85 Payment at closing 10,010.68 Payment at
12/31/01 5,005.34 Payment at 6/30/02 5,005.34 Payment at 12/31/02 30,032.04
Payment at 6/30/03 30,032.04 Payment at 12/31/03 40,042.72 Payment at 6/30/04
40,042.72 Payment at 12/31/04 100,106.81 Payment at 6/30/05 100,106.81 Payment
at 12/31/05 100,106.81 Payment at 6/30/06 100,106.81 Payment at 12/31/06
100,106.81 Payment at 6/30/07 100,106.81 Payment at 12/31/07 100,106.81 Payment
at 6/30/08 100,106.81 Payment at 12/31/08 52,566.58



                        Total payments
                                          
                                              $         923,495.85 *



*Plus accrued statutory interest after 5/31/01 on the outstanding balance due
which shall
  be due and payable in one lump sum on 12/31/08.











 

ADDENDUM TO INSTALLMENT AGREEMENT
OF EAST TENNESSEE MATERIALS & ENERGY CORPORATION
EIN: 62-172177


     The following are additional terms and conditions of the Installment
Agreement of East Tennessee Materials & Energy ("M & EC") and are entered into
by and between M & EC and the Internal Revenue Service ("Service") through their
respective undersigned, authorized representatives.

     Notwithstanding anything to the contrary in the Installment Agreement to
which this Addendum is attached, M & EC and the Service agree as follows:

     1.  The Installment Agreement and this Addendum are subject to the closing
of that certain Stock Purchase Agreement among Perma-Fix Environmental Services,
Inc. ("Perma-Fix"), M & EC and certain stockholders of M & EC (the "Stock
Purchase Agreement") under which, if closed, Perma-Fix will acquire all of the
issued and outstanding common stock of M & EC (the "Closing"). Perma-Fix is not
acquiring any interest in Performance Development Corporation ("PDC"), PDC
Services Corporation ("PDC Services") or Management Technologies, Inc. ("MTI").

     2.  The parties acknowledge that Perma-Fix currently does not have, and
after the Closing, will not have any liability for any taxes, interest or
penalty with respect to M & EC, PDC, PDC Services or MTI.

     3.  M & EC will be solely responsible for paying the withholding taxes and
interest of M & EC set forth in the Installment Agreement ("M & EC Tax
Obligation"), pursuant to the Schedule of Tax Payments attached thereto. The
Schedule of Tax Payments includes statutory interest on the unpaid balance of
the M & EC Tax Obligation.

     4.  The Service has abated all penalties associated with the M & EC Tax
Obligation.

     5.  The Service agrees not to assert any liability against M & EC,
Perma-Fix or any current or future, related affiliate of Perma-Fix (which
affiliate will not include PDC, PDC Services or MTI) for any tax, interest or
penalty of PDC, PDC Services or MTI.

     6.  Provided that the payments of the M & EC Tax Obligation are timely made
by M & EC pursuant to the Schedule of Tax Payments, the Service agrees that it
will not file a notice of federal tax lien, change or cancel the Installment
Agreement or take any other type of collection action against M & EC with
respect to the

 

 

 M & EC Tax Obligation, irrespective of whether the Service believes the
financial condition of M & EC or its ability to pay the M & EC Tax Obligation
has changed significantly.

     7.  The Service will enter into an agreement with PDC, PDC Services and MTI
with respect to the withholding tax obligations of such entities on terms
similar to those in this Addendum. The parties acknowledge that such agreements
are a condition to closing of the Stock Purchase Agreement.

     8.  The agreements referenced in this Addendum constitute a final and
conclusive resolution under the Internal Revenue Code of 1986, as amended, with
respect to the specific matters discussed herein.

     By signing this Addendum, the parties certify that they have read and
agreed to the terms of this Addendum and intend it to be binding between them.

EAST TENNESSEE MATERIALS & ENERGY CORPORATION



By:     /s/ Joe W. Anderson                                         
                      

Title:     Chairman/CEO                      Date Signed:    6/7/01             

COMMISSIONER OF INTERNAL REVENUE

By:    /s/ Barbara Humphries                                         
                   

Title:    Acting Group Manager        Date Signed:   6/11/01              







